Citation Nr: 1426895	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Churg-Strauss vasculitis with vasculitic neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1975 to February 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's currently diagnosed Churg-Strauss syndrome did not begin during, or was otherwise caused by, his active service.  


CONCLUSION OF LAW

The criteria for service connection for Churg-Strauss syndrome have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for Churg-Strauss syndrome, a rare condition, also known as cutaneous extravascular necrotizing granuloma, which involves an umbilicated granuloma surrounded by palisading histiocytes and is similar in appearance to rheumatoid papule.  See Dorland's Illustrated Medical Dictionary 803 (32nd ed. 2012).

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Post-service medical records reflect the Veteran was diagnosed with Churg-Strauss early in 2009.  Therefore, he has a current Churg-Strauss disability.  However, as will be discussed, the evidence does not establish his currently diagnosed Churg-Strauss began during, or was otherwise caused by, his active service. 

On his April 2009 written claim, the Veteran asserted his Churg-Strauss developed while he was deployed to Afghanistan from 2004 to 2005.  In a June 2009 written statement, he stated that the main symptoms associated with Churg-Strauss were sinus problems, rashes, lung involvement, peripheral neuropathy, gastrointestinal problems, and heart involvement.  He noted he received treatment for gastrointestinal problems, lung and sinus involvement, neuropathy, rashes, and heart involvement during his active service.  Although the Veteran did seek treatment for all the references symptoms during his period of active service, as will be discussed, the evidence does not establish these symptoms were early manifestations of Churg-Strauss.

The Veteran's extensive service treatment records reflect he sought treatment for numerous medical symptoms during his more than twenty years of active service.  Treatment for symptoms relevant to Churg-Strauss are summarized below.

In September 1976, the Veteran sought treatment for a rash on his arms, chest, neck, and legs.  He was diagnosed with hives and treated with Benadryl.  In a subsequent January 1981 medical examination, he was found to be in normal condition, including his skin.

In December 1985, the Veteran again sought treatment for a general rash.  He was diagnosed with an allergic reaction, and again treated with Benadryl.  In a subsequent October 1986 medical examination he was noted to be in normal condition, including his skin.

In June 1988, the Veteran reported feeling an 'inability to inhale' with chest pain for approximately ten days.  He was provisionally diagnosed with unstable angina.

In January 1990, the Veteran gain sought treatment for a rash, described as red and slightly swollen, on his neck for several weeks.  He was diagnosed with impetigo.  He developed an additional rash on his upper chest in August 1994, which lasted for three to four months, but was resolved by treating with calamine lotion.

Additional medical records from the 1990s reflect the Veteran had high cholesterol and hypertension.  He also developed a hernia which required a surgical procedure to repair.

Beginning in the mid-1990s the Veteran began to complain of allergies and hay fever.  Accompanying his allergies he also complained of chest congestion and difficulty breathing.  However, he denied experiencing any wheezing in January 1995.  A chest scan from that same month reported no evidence of inflammation of the lungs, and was otherwise normal.  However, the Veteran continued to seek treatment for these symptoms seasonally, especially in the spring.

In December 1996, the Veteran reported experiencing numbness and tingling in his left hand.  A nerve study was conducted and revealed no evidence of left medial or ulnar neuropathy.  In March 1998, he developed a rash on both calves which itched and lasted for approximately two months.

In June 2002 the Veteran again sought treatment for chest pain in June 2002, describing the pain occurred about once a week.  An x-ray revealed an unusual 'bulge' on the right side of his heart.  However, an EKG was normal and stress testing revealed an above-average exercise tolerance.

In an April 2004 pre-deployment health assessment, the Veteran reported experiencing asthma and shortness of breath, numbness or tingling, frequent indigestion or heartburn, and skin diseases.  The medical examiner noted the Veteran was in good health aside from a mild umbilical hernia, enlarged prostate, and crepitus in both knees.

In a January 2005 post-deployment health reassessment, the Veteran reported he experienced chronic cough, running nose, and difficulty breathing due to his deployment, but did not indicate he experienced any numbness of the hands or feet, skin diseases, or rashes.

Finally, the Veteran was provided with a retirement medical examination in October 2005.  The examiner noted the Veteran had abnormalities of his ears, genitalia, feet, and spine, however his sinuses, lungs and chest, vascular system, and neurologic conditions were all found to be normal.  In his accompanying report of medical history, the Veteran reported experiencing asthma and shortness of breath since July 1976, which he treated with albuterol.  He specifically denied experiencing any wheezing.  He also endorsed experiencing numbness and tingling, frequent indigestion or heartburn, pain or pressure in his chest, and skin diseases.  

Therefore, service treatment records do reflect the Veteran experienced sinus and allergy problems, difficulty breathing, recurrent rashes, feelings of numbness or tingling, and some gastrointestinal problems during active service, as he described.  However, he was not diagnosed with Churg-Strauss at any point during active service, nor were any symptoms of vasculitis noted.

The claims file also includes a February 2005 Department of Defense (DOD) Memorandum regarding operational health risk for TF Saber troops at Shindand Airfield in Afghanistan.  The memorandum describes some documented exposure to asbestos, as well as presumed lead and sulfur contamination, at Shindand.  However, this memorandum does not suggest, and the claims file does not include, any medical opinion or other evidence suggesting any exposure to asbestos, lead, or sulfur contributed to the Veteran's currently diagnosed Churg-Strauss.

Additionally, medical records from shortly after his period of service do not establish he was diagnosed with Churg-Strauss or demonstrated many of the symptoms.  Instead, in August 2006 he was noted to have no wheezing, normal skin color and pigmentation, and normal cardiovascular symptoms.

In early 2007, the Veteran reported intermittent chest pain, and was referred to a private specialist.  In February he was treated by Dr. Williams for shooting pain into left chest and down his left arm over the last two to three weeks.  He also described experiencing a tingling sensation on the left side of his body prior to the chest pain.  An echocardiogram revealed normal left ventricular size and systolic function, thickened aortic valve, and left ventricular hypertrophy.  The physician diagnosed him with chest pain, mixed hyperlipidemia, and benign essential hypertension.  

He was seen by Dr. Williams for a follow-up in the summer of 2007.  The Veteran reported experiencing tingling down both arms, including numbness in his fingers, but denied any angina since his last appointment.  He was assessed with coronary atherosclerosis of an unspecified type.

In the winter of 2007, he again sought treatment for numbness and pain in his left hand and forearms.  He was diagnosed with ulnar neuropathy and mild carpal tunnel.  A nerve conduction and EMG study in January 2008 confirmed his diagnosis of "textbook" left ulnar neuropathy.

Medical records reflect the Veteran's symptoms increased in severity in the late fall and winter of 2008.  In October, he sought treatment from the ER for chronic cough and wheezing.

In November 2008, the VA medical facility diagnosed the Veteran with asthmatic bronchitis due to his deep bronchial cough and audible wheezing.  The medical professional noted the Veteran had a long history of seasonable allergies with mild shortness of breath which was previously treated with albuterol, but suggested recent increase in symptomatology.  

In December 2008, the Veteran was hospitalized with severe jaundice, metabolic acidosis, and acute renal failure.  He was then hospitalized in January 2009.  During his period of hospitalization, the Veteran described he was in a normal state of health until approximately November 2008, when he started experiencing shortness of breath.  He was diagnosed with adult-onset asthma and treated with steroids, which temporarily improved his symptoms.  However, his shortness of breath returned and was accompanied by a rash on his torso and upper extremities.   At admission he was diagnosed with a steroid-responsive illness of unknown etiology, obstructive-pattern liver function tests, right hand weakness, and hypertension.  After extensive medical testing during his period of hospitalization, he was diagnosed with Churg-Strauss syndrome, poly neuropathy secondary to vasculitis from Churg-Strauss syndrome, and obstructive liver function of unknown etiology.

After discharge, the Veteran returned for a follow-up with Dr. Chatham in February 2009.  The Veteran reported doing well since he was discharged, and the physician opined his Churg-Strauss vasculitis with vasculitic neuropathy was responding well to his medication.  Medical records from subsequent follow-up appointments continued to reflect "significant" improvement.

Therefore, post-service medical records reflect the Veteran's health decreased late in 2008, and a few months later he was diagnosed with Churg-Strauss.  This trend is further supported by descriptions given by the Veteran himself to his treating medical professionals during the course of treatment.  These medical records do not suggest the Veteran's diagnosed Churg-Strauss developed prior to 2008, or was otherwise related to his active service.

In April 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  He demonstrated familiarity with the Veteran's in-service complaints of gastrointestinal symptoms, sinus symptoms, rashes, heart condition, and neuropathies.  He was also familiar with the Veteran's post-service medical records, including his 2009 diagnosis with Churg-Strauss.  Upon examination, the Veteran reported he still developed a rash occasionally, continued to have shortness of breath exacerbated by exposure to allergens, and tingling in his hands and feet.

The examiner opined the Veteran's current Churg-Strauss syndrome was less likely than not related to his active service, and instead developed sometime after 2007.  The examiner explained that the Veteran's numerous in-service respiratory complaints did not involve any wheezing.  Additionally, he opined the Veteran's in-service gastrointestinal problems were not symptomatic, but were instead suggestive of elevated liver enzymes after alcohol consumption.  He also had rashes on a couple occasions, but they were not similar to the rash present when he was diagnosed with Churg-Strauss.  An in-service echocardiogram showed some enlargement of the right atrium and right ventricle, however the examiner opined this was not suggestive of Churg-Strauss.  Finally, he noted that although the Veteran had some symptoms of ulnar nerve and median nerve entrapment during his last years of service, these symptoms were not suggestive of inflammatory neuropathy.  Therefore, the examiner addressed the Veteran's noted in-service symptoms, but provided a full rationale as to why these symptoms were not early manifestations of the Veteran's currently diagnosed Churg-Strauss.  Accordingly, this examiner's report provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed Churg-Strauss began during, or was otherwise caused by, his active service.  Although the Veteran sought treatment for several symptoms during his more than two decades of active service, service treatment records do not reflect any diagnosis of Churg-Strauss or other symptoms of vasculitis during his active service.  Additionally, post-service medical records reflect the Veteran remained in his usual health until late 2008 when his health declined.  Early in 2009 he was diagnosed with Churg-Strauss, and the medical records do not relate his diagnosis to his active service.  Finally, the VA examiner's opinion provides highly probative evidence the Veteran's current Churg-Strauss was not related to his active service, and the evidence does not include any medical opinion to the contrary.  Therefore, his appeal for service connection for Churg-Strauss syndrome is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, although the Veteran initial requested a hearing before the Board, in an April 2013 written statement he clearly withdrew his request for a hearing.  38 C.F.R. § 20.704(e).  According with his request, no hearing was provided.    

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provides a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for Churg-Strauss syndrome is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


